ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 was filed and is being considered by the examiner.

Reasons for Allowance
Claim(s) 1-25 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a wire guide for use with a canopy fixture supported by a canopy deck and having a fixture base located beneath the canopy deck, a lamp socket housing operatively connected to, and extending upwardly from the fixture base and through the canopy deck, and a ballast housing located above the canopy deck and operatively connected to the lamp socket housing, comprising a wire guide body supported within the lamp socket housing and having at least one passageway extending therethrough configured to route electrical leads that are electrically coupled to, and extend outwardly from, a retrofit LED canopy luminaire to be mounted with the canopy fixture, through the wire guide body and into the ballast housing as specifically called for the claimed combinations.
The closest prior art, Wilson et al (US 2012/0044703 A1), does not include a canopy and a wire guide body supported within the lamp socket housing and having at least one passageway extending therethrough configured to route electrical leads that are electrically coupled to, and extend outwardly from, a retrofit LED canopy luminaire to be mounted with the canopy fixture, through the wire guide body and into the ballast housing as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Wilson et al reference in the manner required by the claims. 
To clarify the allowance, claim 13 is the broadest independent claim of the instant application, wherein claim 1 includes all the features of claim 13, and claim 25 includes all the features of claim 13 albeit in a method claim form. In all cases, features from the preamble in each independent claim is positively recited in the body of the claim—as such, the entirety of the preamble in each independent claim is given patentable weight. 
To this end, the first matter of discussion is the environment claimed by the applicant, which is a critical feature of their invention. A canopy, in the context given, is defined by the Examiner as “a projection or shelter that resembles a roof”. The Examiner understands this structure to lacks walls—a canopy with walls is not a canopy but a room or building; the Examiner considers this nuance important as this feature is included in the nexus of the invention. Furthermore, in the preambles of all claims, a canopy fixture is provided in the canopy deck (which is interpreted to be the bottom surface of the canopy); this canopy fixture includes a ballast housing. While a ballast is not claimed per se, the Examiner must consider what one of ordinary skill in the art would interpret from this recitation. Clearly, there would not be a ballast housing unless a ballast was somehow incorporated into the canopy fixture—this being true, the canopy fixture therefore must be some high discharge lamp, otherwise a ballast would not be needed. Guided by the applicant’s disclosure, it is clear that the applicant is attempting to claim the environments as discussed in [0003] of their specification, such as a service station, a place needing coverage from weather but where trapping of gases is dangerous; however, under the proper BRI of this preamble, the Examiner would consider a “portico”, that is, a “canopy” that is attached to a building to be a valid interpretation of this claim. Regardless of whether this canopy is attached to a building or not, this feature alone places an environmental restriction on the invention.
 Further shared between the claims is the wire guide body—this guide body is supported within the lamp socket of the canopy luminaire. In claim 13, again, the broadest version of the independent claims, the wire guide body is configured to route wires of a “retrofit LED canopy luminaire” that is to be mounted to the canopy fixture, and these wires extend through the wire guide body and into the ballast housing. The Examiner places emphasis on the fact that these wires extend through the wire guide body because retrofit socket assemblies are old and well-known, but terminate at the wire guide—in known devices, wires enter an assembly which engages with a socket, wherein terminal make electrical contact with the contacts of the socket, allowing for electrical transmission to the retrofit LED assembly. In the applicant’s case, the wire guide body is a device for managing and routing wires of a retrofit LED luminaire but is configured to be only mechanically received by the socket of an existing canopy luminaire—the wires terminate at the ballast, not the socket. 
Finally, whereas the retrofit nature of the invention is recited in detail in claims 1 and 25, this feature is still captured in claim 13 by requiring the wire guide body to be configured to route wires of “a retrofit LED canopy luminaire” to be mounted to a canopy fixture. Therefore, when applying the prior art for rejection, the Examiner would be limited to only those structures which teach retrofitting existing lighting devices with LED assemblies. 
Turning to the prior art, retrofittable LED luminaires in combination with bracketing structures are well-known. In Wilson et al, a ballast is provided in a plenum space with a retrofittable luminaire. (In regard to claim 1 and 25, Wilson et al teach a mounting bracket and a retrofit LED assembly—this is generally known in the art, and the recitation of an HID lamp in claim 25, if a rejection was made, would not be particularly critical to the Examiner as a variety of pre-LED generation light sources are known to be retrofitted.) The Examiner lacks specific art that is directed to a canopy having ballast driven illumination. More importantly, the prior art lacks this teaching in combination with a wire guide body which is configured to be received by a socket of a canopy luminaire that route wires of a retrofittable LED luminaire therethrough. Even if the Examiner was to modify the existing prior art of record or was to ignore the environment of the invention as claimed, additional modification would be required to fully reject the claims. The Examiner believes that such modification would require undue reconstruction by one of ordinary skill, and where the preponderance of the evidence is in the applicant’s favor, the Examiner must allow. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al (US 2022/0042663 A1) disclose a retrofit light mount.
Tickner et al (US 2019/0285259 A1) disclose a retrofit fixture.
Ossi (US 2018/0051854 A1) disclose a retrofit kit.
Chami et al (US 2017/0370530 A1) disclose a retrofit assembly.
Fondeur (US 2016/0238196 A1) disclose an LED lamp retrofit kit.
Barnetson et al (US 2016/0010804 A1) disclose a retrofit lighting system.
Price et al (US 2015/0267873 A1) disclose a retrofit kit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875